Exhibit 10.3

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Fourth Amendment to Employment Agreement is made and entered into by and
between PriceSmart, Inc., a Delaware Corporation (“Employer”) and William Naylon
(“Executive”).

Recitals

 

A) On January 16, 2002 an Employment Agreement (“Agreement”) was made and
entered into by and between Employer and Executive.

 

B) On January 22, 2003, a First Amendment to Agreement was made and entered into
by and between Employer and Executive;

 

C) On February 1, 2004, a Second Amendment to Agreement was made and entered
into by and between Employer and Executive;

 

D) On February 16, 2005, a Third Amendment to Agreement was made and entered
into by and between Employer and Executive;

 

E) Employer and Executive now desire to further amend the Agreement, as set
forth hereinbelow:

Agreement

 

1. Section 3.1 of the Agreement which provides:

3.1 Term. The term of Executive’s employment hereunder shall commence on
January 16, 2002 and shall continue until January 31, 2006 unless sooner
terminated or extended as hereinafter provided.

is hereby amended, effective January 1, 2006, to provide as follows:

3.1 Term. The term of Executive’s employment hereunder shall commence on
January 16, 2002 and shall continue until January 31, 2007 unless sooner
terminated or extended as hereinafter provided.



--------------------------------------------------------------------------------

2. All other terms of the Agreement (as previously amended) shall remain
unaltered and fully effective.

Executed on January 11, 2006.

 

EXECUTIVE

   

EMPLOYER

    PRICESMART, INC. William Naylon     By:   /s/ Jose Luis Laparte /s/ William
Naylon     Name:   Jose Luis Laparte     Its:   President